UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d- 16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2013 Commission File Number 1-35114 Brookfield Residential Properties Inc. (Translation of registrant's name into English) 4906 Richard Road S.W. Calgary, Alberta, CanadaT3E 6L1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F £Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)£ . DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on February 14, 2013. BROOKFIELD RESIDENTIAL PROPERTIES INC. By: /s/ CRAIG J. LAURIE Name:Craig J. Laurie Title: Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit Description BROOKFIELD RESIDENTIAL COMPLETES 2
